ON MOTION ROB REHEARING.
Defendant in error, by motion for rehearing, advances as a reason why the instant case is not controlled by the ruling made in Glore v. Haggard, supra, that the petition does not show that the plaintiffs bought the property involved from the defendants, but indicates that it was purchased from another person. The petition is silent as to who conveyed the property to plaintiffs, but it does allege that the system of water-pipes was installed over the entire tract by the defendants, who thereafter sold the portion now owned by plaintiffs and conveyed it by a deed containing a general conveyance of the appurtenances of the estate. This was sufficient, in the absence of a special demurrer calling for a more specific allegation as to the manner in which the plaintiffs acquired title, to bring the case within the principle announced in Glore v. Haggard.
It is further contended in the motion for rehearing that the Glore case is without application because in that case the supply of water came from a spring, or natural source, and was used without *692cost or regulation, and there was a definite agreement between the parties that the portions of the property conveyed should continue to be served by the water line and water system; whereas in the instant case there was no such agreement as in the Glove case, and the supply of water did not come, free of charge, from a natural source, but from the water-mains of the City of Atlanta. It was not ruled, and was not intended to be ruled, in the original opinion in this case, that the plaintiffs had a right, by virtue of the purchase from the defendants of a tract of land with appurtenances, over which the defendants had installed a system of water-pipes, to have water supplied to them by the defendants without an]’ charge therefor. The effect of the ruling made was that, under the principle announced in the Glove case, “the right to receive water through such pipes or conduits over the land not conveyed” passed under the deed of the defendants by general words, without reference to any prior or contemporaneous agreement to the same effect; that the right to the use of the pipes on the portion of the premises retained by the defendants for the purpose of conveying water to the premises sold by them passed by the general conveyance of appurtenances, as an easement appurtenant to the estate sold. It is alleged by the petition that the defendants dug down on their own lot and cut off and stopped up the underground water line to the plaintiff s’ house. This constituted a violation of the rights of the plaintiffs under their contract of purchase, because it destroyed their “right to receive water through such pipes or conduits over the land not conveyed,” and afforded a basis for the suit brought.

Reheaving denied.